Citation Nr: 0734409	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  04-32 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for allergic dermatitis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel




INTRODUCTION

The veteran served on active duty from July 1989 to August 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

This matter returns to the Board following a February 2006 
remand requiring additional evidentiary development. 


FINDINGS OF FACT

1.  A preexisting skin disability was not noted at the time 
of the veteran's entry into service.

2.  The evidence clearly and unmistakably shows that a 
allergic dermatitis existed prior to service and was not 
aggravated by service.


CONCLUSION OF LAW

Service connection for allergic dermatitis is not 
established.  38 U.S.C.A. §§ 1131,  5107 (West 2002); 38 
C.F.R. §§ 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter - VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by January 2002, March 2006, January 2007, and 
April 2007 letters, with respect to the claim of entitlement 
to service connection.  The RO also advised him of the 
information and/or evidence necessary to substantiate his 
claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

In this case, the RO provided notice as to the disability 
rating and effective date elements of his claim in the 
January 2007 and April 2007 letters.  As such, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete his claim with 
respect to these elements.  Furthermore, because a 
preponderance of the evidence is against the claim for 
service connection, any potentially contested issue regarding 
a downstream element is rendered moot.  Thus, the veteran is 
not prejudiced by the Board's consideration of the pending 
issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in January 2002, prior to 
the adjudication of the matter in August 2002 and March 2003, 
and following subsequent additional notice, his claim was 
readjudicated in a May 2004 Statement of the Case and a June 
2007 Supplemental Statement of the Case.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the March 2006 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Martin 
Luther King, Jr./Charles R. Drew Medical Center, Prairie 
Medical Group, Kaiser Permanente, and Aximinister Medical 
Group, and a VA examination report dated in June 2002.  The 
veteran was also afforded VA examinations in January 2007 and 
April 2007; however, he failed to report.  

The Board notes that several attempts were made to contact 
the veteran at his address of record so that he may receive 
proper correspondence and to ensure appropriate development.  
Additionally, in January 2007, the RO conducted an internet 
search in order to determine the whereabouts of the veteran.  
Finally, contacts with the veteran's representative have 
failed to reveal a current address.  Thus, all attempts to 
locate the veteran were unsuccessful.  The VA's duty to 
assist the veteran is not a one-way street; the veteran also 
has an obligation to assist in the adjudication of his claim.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Likewise, the Board notes that "in the normal course of 
events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so there is 
no burden on the part of the VA to turn up heaven and earth 
to find him." Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
Therefore, as the VA has unsuccessfully attempted to contact 
the veteran, this case will be adjudicated on the merits and 
the evidence currently on file.  38 C.F.R. § 3.655 (2007). 

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.    38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder that may be completely demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2007).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2007).  In deciding an 
aggravation claim, the Board must determine, after having 
found the presence of a preexisting condition, whether there 
has been any measurable worsening of the disability during 
service and whether such worsening constitutes an increase in 
disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F.3d 1089, 196 (Fed. 
Cir. 2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant. 38 
U.S.C.A. § 5107(b).

In written statements submitted to VA, the veteran alleges 
that his preexisting dermatitis worsened during his period of 
active service.  He maintains that, unlike manifestations of 
his current condition, manifestations of eczema before his 
entry into service were intermittent, did not affect his 
entire body, and did not restrict his physical activity, 
mobility, or employment.  He avers that he treated the 
condition prior to service with over-the-counter medications, 
but currently requires prescribed oral and topical 
medications.

The veteran maintains that, while he was in service, 
physicians prescribed medications and administered steroid 
shots to treat atopic dermatitis.  He alleges that a private 
dermatologist who treated the veteran prior to his period of 
service advised the veteran that in-service treatment 
aggravated his preexisting condition.

In an August 2002 statement, the veteran's mother asserted 
that the veteran's pre-service skin condition, which did not 
restrict the veteran to one climate, limit his physical 
activity, or require treatment with pills or topical 
ointments, increased in severity after his discharge from 
service.  She attributed the exacerbation to in-service 
treatment or the abrupt termination of treatment.

In his substantive appeal, the veteran stated that he had 
been diagnosed as having allergic dermatitis in October 1993.  
Because he did not have allergic dermatitis before service 
and was advised that it occurs when treatment for another 
skin disorder causes contact irritation, he argues that the 
condition began as a result of in-service treatment for 
atopic dermatitis.

A review of the service medical records demonstrates that on 
the veteran's first day of basic training in July 1989, he 
presented with complaints of atopic dermatitis over his 
entire body.  Physical examination revealed large amounts of 
luchenification and scaling of the femoral neck, arms, and 
legs, with prominent excoriation.  Approximately 80 percent 
of his body was affected by eczematoid type eruptions.  He 
was, accordingly, prescribed topical creams to treat the 
condition.  During that examination and a subsequent Entrance 
Physical Standards Board proceeding, the veteran stated that 
he had a lifetime history of total body atopic dermatitis, 
which had been treated with topical steroid creams.  In July 
1989, the Board found him unfit for enlistment based on the 
preexisting condition.  The veteran reviewed and agreed with 
those findings in August 1989.

The veteran's private treatment records show that, beginning 
in November 1989, the veteran sought regular treatment for 
severe eczema.  He reported that he had a childhood history 
of the condition that had grown progressively worse since the 
1980s.  In April 2001, VA physicians noted that the veteran 
had cellulitis, and the veteran stated that a personal friend 
and physician opined that he might have developed cellulitis 
secondary to excessive scratching.

During a June 2002 VA examination, the veteran denied a 
childhood history of atopic dermatitis and stated that he had 
experienced the condition since 1989.  The examiner noted the 
presence of widespread papular eruption over the entire 
anterior and posterior chest, anterior abdomen, lower back, 
entire lower extremities, and to a lesser extent over the 
upper extremities.  The examiner concluded that the veteran's  
atopic dermatitis was more appropriately diagnosed as 
allergic dermatitis.  

As noted, the RO arranged for the veteran to undergo further 
VA examination in 2007 to clarify the etiology of his current 
skin disorder, but the veteran failed to report for that 
exam.  Therefore, the Board must decide his case based on the 
evidence of record.  38 C.F.R. § 3.655.

Having reviewed the complete record, the Board notes that a 
report of medical examination at enlistment shows that his 
skin was found to be normal.  Thus, the presumption of 
soundness attaches.  38 U.S.C.A. § 1111.  This presumption 
can only be rebutted by clear and unmistakable evidence 
demonstrating that a disease existed before service and was 
not aggravated by service.

As noted above, the veteran presented with complaints of 
atopic dermatitis over his entire body on his first day of 
basic training in July 1989.  During that examination and a 
subsequent Entrance Physical Standards Board proceeding, the 
veteran stated that he had a lifetime history of total body 
atopic dermatitis, which had been treated with topical 
steroid creams.  In July 1989, the Board found him unfit for 
enlistment based on the preexisting condition.  The veteran 
reviewed and agreed with those findings in August 1989.  In 
the report of the VA examination, the examiner determined 
that the veteran's claimed atopic dermatitis was most 
appropriately diagnosed as allergic dermatitis.  Medical 
records dated immediately following his separation show that 
he again described having this skin problem since childhood.  
In a November 1989 clinical record, he reported having his 
skin problem since he was three months old.

In light of this medical evidence, the Board concludes that 
the veteran's allergic dermatitis clearly and unmistakably 
existed before service.  The veteran received treatment on 
only his first day of basic training, and reported a long 
history prior to service.  He has since acknowledged having 
dermatitis since childhood in numerous written statements to 
VA.  Although he denied such a history during the VA 
examination in 2002, and in the course of receiving 
outpatient treatment on several occasions since 2000, the 
Board finds that denial to not be credible in light of the 
numerous occasions on which he has acknowledged such a 
history, particularly during the course of receiving 
treatment in service and in written statements to VA.  
Although the VA examination resulted in a change in diagnosis 
from "atopic dermatitis" to "allergic dermatitis," it is 
clear from that report that these diagnoses both refer to the 
same disease entity, and that this disease was present prior 
to service.  There is no conflicting medical opinion 
suggesting that the atopic dermatitis noted in service, and 
the allergic dermatitis now diagnostic represent distinct 
disorders.

Having found that there is clear and unmistakable evidence 
that the claimed allergic dermatitis preexisted service, the 
Board will also consider whether there is also clear and 
unmistakable evidence that the disability was not aggravated 
by service.  

However, although the veteran contends that his skin disease 
worsened as a result of treatment he was given in service, as 
a lay person, without medical training or knowledge, he is 
not competent to offer such an opinion as to aggravation.  
See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 
494.  In this case, the record shows that the veteran was in 
service for approximately on month before being discharged 
due to his skin disorder.  He initially sought treatment one 
his first day of basic training, and examination one week 
later showed that approximately 80 percent of his body was 
involved.  At that time, the examiner noted that he admitted 
a long history of "total body atopic dermatitis" and that 
it had been treated with topic corticosteroids with "poor 
control."  These findings strongly suggest that his 
manifestations were no worse than had been experienced prior 
to service.  

The veteran and his mother have contended that his condition 
has gotten much worse since service; however, these 
statements are inconsistent with the in-service notations 
that he already had a history of total body dermatitis prior 
to service that had been treated with corticosteroids with 
poor control.  They have also asserted that he was told 
during an admission immediately after discharge that 
medications in service had aggravated his condition; however, 
there is no medical evidence of record suggesting that in-
service medications or creams worsened his disability.  In 
fact, post-service treatment records show that, in September 
1989, he did seek treatment for dermatitis; however, at that 
time a rash was only present on his face, which was a much 
smaller degree of body involvement than had been present in 
service.  When a greater degree of involvement was noted in 
November 1989, including both the trunk and extremities, the 
veteran again described the problem as having existed since 
childhood.  One clinical record dated in November 1989 
references the veteran having received medication in service, 
but there is no suggestion that the medication worsened the 
disorder.  Subsequent clinical records during that month make 
no reference to the veteran's military service.  In fact, 
treatment records dated through 1992 also note a history of 
problems since childhood with no reference to that condition 
having worsened or progressed in recent years.

The Board finds that the in-service findings as to the 
veteran's history, as well as the post-service treatment 
records clearly and unmistakably show that his preexisting 
allergic dermatitis was not aggravated by his military 
service.  See VAOPGCPREC 3- 2003.  As noted, examination 
within two weeks of entry showed 80 percent of body 
involvement, which was essentially consistent with the pre-
service history reported by the veteran at that time.  Post-
service treatment records from 1989 to 1992 also show 
periodic treatment for that problem, which the veteran 
repeatedly described as having been present since childhood.  
No findings were noted that suggested a worsening of that 
condition since service.  The Board finds that these medical 
records to be strong, persuasive evidence that his disability 
was not aggravated by service, and the Board also finds that 
the strongly outweigh the lay assertions of the veteran and 
his mother.

In conclusion, the evidence clearly and unmistakably shows 
that the veteran had a allergic dermatitis prior to his 
entrance on active duty.  The evidence also clearly and 
unmistakably indicates that the disability was not aggravated 
by service.  For these reasons, the Board finds that the 
presumption of sound condition on entering service has been 
successfully rebutted, and the benefit sought on appeal is 
denied.


ORDER

Entitlement to service connection for allergic dermatitis is 
denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


